Citation Nr: 0030736	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease, L5-S1; 
degenerative disc disease, L4-5 and L5-S1; lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) (claimed as having violent nightmares 
and difficulty sleeping and feeling stressed out).

3.  Entitlement to service connection for hypertension and 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied an increased rating for 
service-connected lumbosacral strain, then rated as 10 
percent disabling; and denied service connection for 
degenerative joint disease, L5-S1; for post-traumatic stress 
disorder (PTSD); and for hypertension and heart disease.  
Before the case was sent to the Board on appeal, the RO 
granted service connection degenerative joint disease, L5-S1; 
degenerative disc disease, L4-5 and L5-S1.  The RO also 
granted an increased rating to 40 percent for the veteran's 
service-connected back disorder.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

On November 9, 2000, while the veteran's claims in this case 
were pending on appeal at the Board, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which has eliminated the 
requirement that a claimant submit a "well grounded" claim 
and has redefined VA's duty to assist.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

In this case, the RO denied the claims for service connection 
for PTSD and for hypertension and heart disease on the basis 
that they were not well grounded.  Before the Board may 
consider statutes, regulations, or analyses of the law that 
were not first considered by the RO, the Board must consider 
whether the claimant will be prejudiced by its actions.  
VAOPGCPREC 16-92 at para. 16 (July 24, 1992); see also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
11-97 at para. 5 (March 25, 1997).  The RO also denied an 
increased disability rating for service-connected 
degenerative joint disease, L5-S1; degenerative disc disease, 
L4-5 and L5-S1; lumbosacral strain, currently rated as 40 
percent disabling.

The Board concludes that all three claims in this case must 
be remanded for the development ordered below in order to 
ensure that the veteran has been afforded the duty to assist, 
as redefined under the new law, and to ensure his rights of 
due process.  

Service Connection For A Psychiatric Disorder:  In his 
October 1997 statement, the veteran contended that he was 
having violent nightmares and difficulty sleeping and feeling 
stressed out.  The RO interpreted this as a claim for service 
connection for PTSD.  However, on a March 1998 examination, 
the examiner ruled out PTSD and stated that the symptoms 
"appear primarily related to a depressive disorder".  VA 
outpatient treatment notes show that the veteran was seen in 
the Mental Health clinic in January and April 1999 for a 
major depressive episode.  In an August 2000 statement from 
the veteran's representative (in lieu of VA Form 646), the 
representative asked that the RO not limit its consideration 
to service connection for PTSD but that it consider the claim 
more generally as service connection for a psychiatric 
disorder.  The representative also stated that the claim 
should be considered "as a secondary claim or as an 
aggravation claim".  Thus, on remand, the RO should fully 
develop the claim -- pursuant to VA's duty to assist as 
redefined by the Veterans Claims Assistance Act of 2000 -- as 
one that includes consideration of a psychiatric disorder 
secondary to the service-connected back disability under 
section 3.310(a) including consideration of the psychiatric 
disability as a nonservice-connected condition that is 
aggravated to a certain degree by the back disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service Connection For Hypertension And Heart Disease:  The 
RO should obtain additional treatment records, including 
records of treatment for angioplasty referred to in an April 
1998 VA Heart and Hypertension examination report.  The RO 
should afford the veteran an examination by a VA examiner who 
will review the medical evidence of record pertaining to this 
claim, including the service medical records to include blood 
pressure readings taken periodically on examinations, and who 
will express an opinion as to whether there is any indication 
that the currently diagnosed hypertension and/or heart 
disease had its onset in service or that the current 
hypertension and/or heart disease is the result of a disease 
or injury shown in service.

Increased Rating For Back Disorder:  The RO should obtain 
additional treatment records, if any.  The RO should afford 
the veteran an examination by a VA examiner who will conduct 
a complete neurologic examination and provide specific 
information on whether the veteran has symptoms compatible 
with sciatic neuropathy and, if so, whether he has had 
recurring attacks of such neurologic symptoms and, if so, how 
often has he had such attacks over the last two or three 
years and whether the attacks been severe enough to warrant 
treatment either on an outpatient or inpatient basis.

Moreover, the Board notes that, on an April 1999 VA Spine 
examination report, the examiner noted that the veteran was 
having difficulty working because of his back disorder, and 
in a May 1999 statement, the veteran alleged that he had been 
out of work due to his back problems.  In March 2000, the 
veteran submitted a statement that he would like to be 
evaluated for an increase because he is no longer able to 
work.  The Board concludes that these statements reasonably 
raise a claim for a total rating based on individual 
unemployability in conjunction with the claim for an 
increased rating for the service-connected back disorder.  
McGrath v. Brown, 5 Vet. App. 57, 60 (1993).  On remand, the 
RO should forward the veteran the appropriate application 
form for this type of claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5102(a)).

Accordingly, the case is REMANDED to the RO for the following 
development:

Service connection for a psychiatric 
disorder including PTSD:

1.  The RO should ask the veteran where 
he has been treated for his psychiatric 
disorder and assist him in obtaining all 
treatment records that have not already 
been associated with the claims file and 
place them in the claims file.

2.  The RO should schedule the veteran 
for a VA Mental Disorders examination.  
The examiner should review all relevant 
records in the claims file pertaining to 
the claim for service connection for a 
mental disorder.  The examiner should 
render a diagnosis of all and any 
psychiatric disorder found to be present.  
The examiner should express opinions on 
the following matters in the examination 
report:

a)  From review of the service medical 
records, the examiner should state 
whether there is any indication that the 
currently diagnosed mental disorder had 
its onset in service or that the current 
mental disorder is the result of a 
disease or injury shown in service.  If 
so, the examiner should provide a 
complete rationale for the opinion 
including referring to specific symptoms 
shown in the service medical records that 
form the basis for the opinion.

b)  The examiner should state whether a 
currently diagnosed mental disorder is 
the result of the service-connected back 
disorder.  If so, the examiner should 
state whether the back disorder has 
caused the current mental disorder or, if 
the mental disorder is considered a 
separate condition, whether the back 
disorder aggravates or worsens the mental 
disorder. 

Service connection for hypertension and 
heart disease:

3.  The RO should ask the veteran to 
provide the names and addresses of all 
treatment facilities where, and of all 
doctors and other medical professionals 
by whom, the veteran has been treated for 
hypertension and heart disease.  On the 
April 1998 VA Heart and Hypertension 
examination, the examiner noted a history 
of a left lower extremity angioplasty.  
The RO should attempt to obtain the 
records pertaining to this procedure.  
The RO should associate all records 
obtained with the claims file.

4.  The RO should schedule the veteran 
for a VA heart and hypertension 
examination. The examiner should review 
all relevant records in the claims file 
pertaining to the claim for service 
connection for hypertension and heart 
disease.  The examiner should render a 
diagnosis of all and any cardiac 
disorders, including hypertension, found 
to be present.  The examiner should 
express opinions on the following matters 
in the examination report:

a)  From review of the service medical 
records, including blood pressure 
readings taken periodically on 
examinations, the examiner should state 
whether there is any indication that the 
currently diagnosed hypertension and/or 
heart disease had its onset in service or 
that the current hypertension and/or 
heart disease is the result of a disease 
or injury shown in service.  If so, the 
examiner should provide a complete 
rationale for the opinion including 
referring to specific symptoms shown in 
the service medical records that form the 
basis for the opinion.

Increased Rating For The 
Service-Connected Back Disorder:

5.  The RO should ask the veteran to 
provide the names and addresses of all 
treatment facilities where, and of all 
doctors and other medical professionals 
by whom, the veteran has been treated for 
his service-connected back disorder.  The 
RO should associate all records obtained 
with the claims file.

6.  The RO should schedule the veteran 
for a VA Spine examination.  A complete 
neurologic examination is to be 
accomplished including sensory and motor 
testing, deep tendon reflexes, straight 
leg raising test, etc.  The examination 
report should contain specific 
information on the following:

a)  Whether the veteran has symptoms 
compatible with sciatic neuropathy, 
including characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings 
appropriate to the site of a disease disc 
or discs.

b)  If the veteran has recurring attacks 
of such neurologic symptoms, how often 
has he had such attacks over the last two 
or three years?  How often have the 
attacks been severe enough to warrant 
treatment either on an outpatient or 
inpatient basis?  What was the nature of 
the treatment administered, e.g., 
medication (muscle relaxants, pain 
medication, etc.), hospitalization, 
physical therapy, etc.?  If the veteran 
has sought treatment, where has he 
received the treatment and when?  (If the 
RO has not obtained such treatment 
records pursuant to #5 above, the RO 
should attempt to obtain them.)

7.  Pursuant to the veteran's having 
submitted statements alleging that he 
cannot work due to his service-connected 
back disorder as well as evidence from 
his former employer in support of this 
claim, the RO should send the veteran the 
appropriate application forms for a claim 
for increased compensation based on 
individual unemployability.  McGrath v. 
Brown, 5 Vet. App. 57, 60 (1993).

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2000).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  Considering the evidence in its 
entirety, the RO should readjudicate the 
claims for service connection for a 
psychiatric disorder to include PTSD; for 
service connection for hypertension and 
heart disease; and for an increased 
rating for service-connected degenerative 
joint disease, L5-S1; degenerative disc 
disease, L4-5 and L5-S1; lumbosacral 
strain, to include a claim for a total 
rating based on individual 
unemployability.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 10 -


